DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04 December 2020 has been entered.  Claims 1-2, 5-9, 11-12, and 15-20 remain pending in the application, with claims 3-4, 10, and 13-14 having been cancelled.  Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action dated 05 August 2020.  Additionally, Applicant’s amendments to the Claims have rendered moot the double patenting rejection as previously set forth in the Non-Final Office Action dated 05 August 2020.  While the aforementioned double patenting rejection has been rendered moot at the time of this Office Action, the potential of double patenting will be revisited throughout prosecution of the present application to ensure that the claims in the present application continue to be patentably distinct from the claims in co-pending application 16/690,927.  Any new and/or pending objections and/or rejections can be found in the Office Action below.

Response to Arguments
Applicant's arguments filed 04 December 2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to independent claims 1, 11, 17, and 18 have been considered but are moot because the prior art of Noguerol et al. (US wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to an acceleration or a shift quality characteristic and one or more of an electric vehicle (EV) characteristic and a regenerative braking characteristic of the vehicle”, i.e., requiring adjustment bars for adjusting setting values that correspond to an acceleration or a shift quality characteristic in addition to one or more of an EV characteristic and a regenerative braking characteristic of the vehicle.  As discussed in more detail below, the prior art of Cooke et al. (US 2018/0370541 A1) and Sata (US 2019/0111925 A1) have been relied upon to explicitly teach adjustment of an acceleration characteristic or a shift quality characteristic.  Here, Noguerol establishes a mode setting screen that includes adjustment bars for adjusting setting values that correspond to various characteristics, including at least a regenerative braking characteristic and torque.  Noguerol explicitly discloses inclusion of other driving characteristics as being adjustable in addition to those exemplary driving characteristics disclosed (see at least: Noguerol, Paragraph [0034], [0042]).  Specifically, Noguerol acknowledges the exemplary inclusion of six driving characteristics with regenerative braking, torque, and suspension being three of the six driving characteristics that are customizable (see at least: Noguerol, Paragraph [0042] and Fig. 7).  Cooke teaches the relationship between torque (as disclosed by Noguerol and discussed above) and an acceleration characteristic (see at least: Cooke, Paragraphs [0089], [0105]), and further teaches allowing a user or driver to customize driving characteristics using adjustment bars, and that these customizable driving characteristics include an acceleration characteristic or a shift quality characteristic (see at least: Cooke, Paragraphs [0104]-[0105], [0118], and Figs. 8-10).  Sata establishes a relationship between the varying degrees of the customizable driving characteristics (acceleration characteristic or shift quality characteristic) and different driving modes (eco-mode, normal mode, sport mode).  For example, Cooke teaches having an adjustment bar for adjusting a setting value that corresponds to an acceleration characteristic between a relaxed condition (less responsive) and a responsive condition (more responsive) (see at least: Cooke, Paragraph [0105] and Figs. 5 and 8-10).  Sata establishes the relationship between an acceleration characteristic (acceleration/throttle sensitivity/responsiveness) and different driving modes (see at least: Sata, Fig. 3 and Paragraphs [0024], [0035]-[0036], [0043]-[0046]).  As shown in at least Fig. 3 of Sata, when throttle/acceleration sensitivity/responsiveness is low, it corresponds to an eco-item; when throttle/acceleration sensitivity/responsiveness is standard, it corresponds to a normal item; and when throttle/acceleration sensitivity/responsiveness is high, it corresponds to a sport item.  Accordingly, at least the combination of Noguerol, Cooke, and Sata would teach the limitation wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to an acceleration or a shift quality characteristic and one or more of an electric vehicle (EV) characteristic and a regenerative braking characteristic of the vehicle.  That is, at least the combination of Noguerol, Cooke, and Sata teaches customizable driving characteristics that are then implemented for an acceleration characteristic or a shift quality characteristic in addition to a regenerative braking characteristic.  Furthermore, and in order to promote compact prosecution, Yamada (US 2014/0210608 A1) has also been relied upon in the Office .

Claim Objections
Claims 1, 11, 17, and 18 are objected to because of the following informalities: it appears Applicant intended “adjustment bars for adjusting setting values that correspond to an acceleration or a shift quality characteristic and one or more of an electric vehicle (EV) characteristic and a regenerative braking characteristic of the vehicle” to read --adjustment bars for adjusting setting values that correspond to an acceleration characteristic or a shift quality characteristic and that correspond to one or more of an electric vehicle (EV) characteristic and a regenerative braking characteristic of the vehicle-- (e.g., lines 11-13 of claim 1).  This would better clarify that the adjustment bars for adjusting setting values correspond to (i) an acceleration characteristic or a shift quality characteristic, and (i.e., in addition to) (ii) one or more of an electric vehicle characteristic and a regenerative braking characteristic (as it appears Applicant has intended), rather than an interpretation that the adjustment bars for adjusting setting values correspond to (i) an acceleration characteristic or (ii) a shift quality characteristic, and one or more of an electric vehicle characteristic and a regenerative braking characteristic.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: in lines 18-19, it appears Applicant intended “an eco-mode, a normal mode, or a sport mode” to read --the eco-mode, the normal mode, or the sport mode-- as antecedent basis for these terms have been previously established in the claim.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: on line 3, it appears Applicant intended “(SOC) or” to read --(SOC), or--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: in lines 21-22, it appears Applicant intended “an eco-mode, a normal mode, or a sport mode” to read --the eco-mode, the normal mode, or the sport mode-- as antecedent basis for these terms have been previously established in the claim.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: in line 6, it appears Applicant intended “among stages 1 to 5” to read --among the stages 1 to 5-- as antecedent basis has been previously established in the claim(s) for the recited stages.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: in line 2, it appears Applicant intended “the driver setting value of a driving characteristic preset” to read --the driver setting value of the driving characteristic preset-- as antecedent basis has been previously established for the term “driving characteristic preset” in the claims.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: in lines 18-19, it appears Applicant intended “an eco-mode, a normal mode, or a sport mode” to read --the eco-mode, the normal mode, or the sport mode-- as antecedent basis for these terms have been previously established in the claim.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: in lines 21-22, it appears Applicant intended “an eco-mode, a normal mode, or a sport mode” to read --the eco-mode, the normal mode, or the sport mode-- as antecedent basis for these terms have been previously established in the claim.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: in lines 2-3, it appears Applicant intended “a driver setting value of a driving characteristic preset” to read --the driver setting value of the driving characteristic preset-- as antecedent basis has been previously established for the terms “driver setting value” and “driving characteristic preset” in the claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mode converter” in claims 1-2 and 5-9, “screen configuration device” in claims 1-2 and 5-9, and “tuning device” in claims 1-2 and 5-9; “mode converter” in claims 11-12 and 15-16, “driver recognizing device” in claims 11-12 and 15-16, “screen configuration device” in claims 11-12 and 15-16, and “tuning device” in claims 11-12 and 15-16, “storage” in claim 16, and “tuning device” in claims 17 and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the aforementioned “mode converter”, “screen configuration device”, and “tuning device”, these limitations are understood as corresponding to a processor 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:





Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites, in part, the limitation “tune at least one or more acceleration characteristics among an amount of launching torque, a torque variation tilt, and a shift pattern” (emphasis added).  It is unclear whether the recited “one or more acceleration characteristics” is the same as or different than the previously established “acceleration [characteristic]” recited in claim 1.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that, in claim 5, the tuning device is configured to tune the acceleration characteristic by adjusting or changing (i.e., tuning) one of an amount of launching torque, a torque variation tilt, and a shift pattern based on the driving characteristic value of the eco-mode, the normal mode, or the sport mode, the driving characteristic value being adjusted by the adjustment bar.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites, in part, the limitation “tune at least one or more shift quality characteristics among a shift time and shift quality” (emphasis added).  It is unclear whether the recited “one or more shift quality characteristics” is the same as or different than the previously established “shift 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites, in part, the limitation “tune at least one or more EV characteristics among an engine driving point, an idle charging control state of charge (SOC) or a charging control SOC” (emphasis added).  It is unclear whether the recited “one or more EV characteristics” is the same as or different than the previously established “EV characteristic” recited in claim 1.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that, in claim 8, the tuning device is configured to tune the EV characteristic by adjusting or changing (i.e., tuning) one of an engine driving point, an idle charging control state of charge (SOC), or a charging control SOC based on the driving characteristic value preset in response to the stage adjusted by the adjustment bar among the stages 1 to 5.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites the limitation "the tuning device" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited “the tuning device” is the same as or different than the previously established “controller” in the claim which is recited as being a structure that performs tuning a driving characteristic of the custom mode based on a setting value adjusted on the mode setting screen.  Claims 19-20 are rejected as being indefinite by virtue of their dependency on claim 18.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the recited “tuning device” is the same as the previously established “controller”.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites the limitation "the stored driver setting value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that claim 20 is dependent on claim 19 such that claim 20 reads as: (i) before converting the driving mode, storing, by the controller, the driver setting value of the driving characteristic preset in response to a driver selection, and (ii) updating, by the controller, the stored driver setting value based on the tuned driving characteristic value.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2, 5-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noguerol et al. (U.S. Publication No. 2019/0031187 A1) in view of Yamada (U.S. Publication No. 2014/0210608 A1), Cooke et al. (U.S. Publication No. 2018/0370541 A1), and Sata (U.S. Publication No. 2019/0111925 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Noguerol discloses an apparatus for controlling a driving mode of a vehicle (see at least: Noguerol, Abstract and Paragraphs [0034]-[0036]), comprising: 
a mode converter configured to convert the driving mode of the vehicle based on an operation of a mode conversion input (see at least: Noguerol, Paragraphs [0036], [0042]); 
a screen configuration device configured to, when the driving mode is converted into a custom mode, configure a mode setting screen for adjusting a setting value of a driving characteristic preset and display the configured mode setting screen on a display of the vehicle (see at least: Noguerol, Paragraphs [0036]-[0038], [0042]-[0043]); and 
a tuning device configured to tune a driving characteristic of the custom mode based on a setting value adjusted on the mode setting screen (see at least: Noguerol, Paragraphs [0034], [0037]-[0038], [0042], [0054]-[0055]),
wherein the driving mode includes an eco-mode, a normal mode, a sport mode, and the custom mode (see at least: Noguerol, Paragraphs [0036], [0042], and Fig. 4),
wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to a regenerative braking characteristic of the vehicle (see at least: Noguerol, Paragraphs [0037], [0042], [0052], and Figs. 7 & 8). 
Noguerol does not appear explicit with regards to the following:
wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to an acceleration or a shift quality characteristic and one or more of an electric vehicle (EV) characteristic and a regenerative braking characteristic of the vehicle, and
wherein the adjustment bar for adjusting the setting value that corresponds to the acceleration characteristic or the shift quality characteristic of the vehicle is adjusted to any one of an eco-item, a normal item, or a sport item, and wherein the tuning device is configured to: 
tune an initial value set in response to the acceleration characteristic or the shift quality characteristic of the vehicle to a driving characteristic value of an eco-mode, a normal mode, or a sport mode, the driving characteristic value being adjusted by the adjustment bar.
Noguerol does however disclose that the mode setting screen include adjustment bars for adjusting setting values that corresponds to torque (see at least: Noguerol, Paragraphs [0037], [0042]), and further discloses that other driving characteristics are contemplated as being adjustable in addition to those exemplary driving characteristics disclosed (see at least: Noguerol, Paragraph [0034], [0042]).  Noguerol further 
With regards to the limitation of wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to an electric vehicle (EV) characteristic of the vehicle, Yamada is relied upon to teach an electric vehicle (EV) characteristic being an adjustable parameter.  Similar to Noguerol, Yamada teaches an invention for controlling a driving mode of a vehicle, including allowing a driver or user to customize a setting value of a driving characteristic preset in a custom driving mode (see at least: Yamada, Abstract, and Paragraphs [0016], [0018], [0023]).  Yamada further teaches that such customizable settings includes adjusting levels of electric motor use in a hybrid vehicle thereby adjusting an extent of use of gas versus electric in a hybrid vehicle (see at least: Yamada, Paragraph [0018], [0023]).  Accordingly, Yamada teaches having an electric vehicle (EV) characteristic of the vehicle as being a customizable driving characteristic.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yamada in the invention of Noguerol such that the taught customizable driving characteristics including and electric vehicle (EV) characteristic was part of the configurable settings in the invention of Noguerol, particularly when the vehicle was at least a hybrid vehicle.  The claim would have been obvious because a particular known technique of providing a user interface for allowing a user or driver to 
With regards to the limitation of wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to an acceleration or a shift quality characteristic, Cooke and Sata are relied upon to teach an acceleration characteristic or a shift quality characteristic being an adjustable parameter.  Similar to the invention of Noguerol, both Cooke and Sata teach inventions for allowing a user or driver to customize driving characteristics for a driving mode (see at least: Cooke, Abstract; Sata, Abstract).  Each of Cooke and Sata teaches that these one or more driving characteristics include an acceleration characteristic and a shift quality characteristic (see at least: Cooke, Paragraphs [0104]-[0105], [0118], and Figs. 8-10; Sata, Paragraphs [0023]-[0024], [0035]-[0036], [0042], [0059], and Fig. 3).  Additionally, Cooke teaches the relationship between torque (as disclosed by Noguerol and discussed above) and an acceleration characteristic (see at least: Cooke, Paragraphs [0089], [0105]).  Here, Cooke teaches having an adjustment bar for adjusting a setting value that corresponds to an acceleration characteristic between a relaxed condition 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cooke and Sata in the invention of Noguerol such that the taught customizable driving characteristics including an acceleration characteristic and a shift quality characteristic were part of the configurable settings in the invention of Noguerol.  The claim would have been obvious because a particular known technique of providing a user interface for allowing a user or driver to customize an acceleration characteristic and a shift quality characteristic of a driving mode was recognized as part of the ordinary 
As such, modified Noguerol would have taught:
wherein the adjustment bar for adjusting the setting value that corresponds to the acceleration characteristic or the shift quality characteristic of the vehicle is adjusted to any one of an eco-item, a normal item, or a sport item (see at least: Cooke, Paragraphs [0009], [0089], [0105], [0118], Figs. 8-10; Sata, Paragraphs [0024], [0033], [0035]-[0036], [0043], [0045]-[0046], and Fig. 3), and wherein the tuning device is configured to: 
tune an initial value set in response to the acceleration characteristic or the shift quality characteristic of the vehicle to a driving characteristic value of an eco-mode, a normal mode, or a sport mode, the driving characteristic value being adjusted by the adjustment bar (see at least: Cooke, Paragraphs [0009], [0089], [0105], [0118], Figs. 8-10; Sata, Paragraphs [0024], [0033], [0035]-[0036], [0043], [0045]-[0046], and Fig. 3).
If it is found that Noguerol is not deemed to explicitly possess or inherently contain a normal mode because the disclosed comfort mode is not found as disclosing a “normal mode”, then Yamada is relied upon to teach that the driving mode includes a normal mode.  Similar to Noguerol, Yamada teaches an invention for controlling a the driving mode includes a normal mode, a sport mode, and the custom mode (see at least: Yamada, Paragraph [0027]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yamada in the invention of Noguerol such that a normal mode was part of the available driving modes that would have been selected.  The claim would have been obvious because a particular known technique of having a normal mode as a selectable driving mode was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of having a preconfigured normal driving mode ready for selection by a driver or user.

Regarding Claim 2:
Modified Noguerol teaches the apparatus of claim 1, wherein the mode converter is configured to: when converting the driving mode into the custom mode, set an initial value of the custom mode based on a predetermined default value (see at least: Noguerol, Paragraphs [0038], [0052]). 

Regarding Claim 5:
Modified Noguerol teaches the apparatus of claim 1, wherein the tuning device is configured to: tune at least one or more acceleration characteristics among an amount of launching torque, a torque variation tilt, and a shift pattern based on the driving characteristic value of the eco-mode, the normal mode, or the sport mode, the driving characteristic value being adjusted by the adjustment bar (see at least: Cooke, Paragraphs [0089], [0105], Figs. 8-10; Sata, Paragraphs [0024], [0035], [0043], [0045]-[0046], and Fig. 3). 

Regarding Claim 6:
Modified Noguerol teaches the apparatus of claim 1, wherein the tuning device is configured to: tune at least one or more shift quality characteristics among a shift time and shift quality based on the driving characteristic value of the eco-mode, the normal mode, or the sport mode, the driving characteristic value being adjusted by the adjustment bar (see at least: Cooke, Paragraph [0118], Figs. 8-10; Sata, Paragraphs [0036], [0043], [0045]-[0046], and Fig. 3). 

Regarding Claim 7:
Modified Noguerol teaches the apparatus of claim 1, wherein the adjustment bar for adjusting the setting value corresponding to the EV characteristic or the regenerative braking characteristic of the vehicle is adjusted to any one of a plurality of stages within a predefined range set by the adjustment bar, the predefined range being between a minimum stage (one side of the bar) and a maximum stage (the opposite side of the bar), and wherein the tuning device is configured to: tune an initial value set in response to the EV characteristic or the regenerative braking characteristic of the vehicle to a driving characteristic value preset in response to a stage adjusted by the adjustment among the plurality of stages within the minimum stage and the maximum stage (see at least: Noguerol, Figs. 4, 7, & 8, and Paragraphs [0037], [0042]-[0043], [0053]).  Noguerol, however, does not appear explicit regarding the stages being stages 1 to 5.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that because an amount of regenerative braking was being adjusted in a bar with fixed limits (i.e., a minimum limit and a maximum limit) representing either side of the bar, then the number of increments within the bar (i.e., stages 1 to 5) would have been a matter of obvious design choice.  Here, such a bar as taught by Noguerol would have had a finite range of increments because it is not a simply binary (on/off) setting option but rather an option for adjusting an amount within the finite range.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have chosen any number of increments within this finite range, including five increments (i.e., stages 1 to 5).  Here, there would have been a finite number of predictable potential solutions to have been chosen as the increments for the range of the bar, including three (e.g., minimum or 0%, medium or 50%, and maximum or 100%), five (e.g., 0% or stage 1, 25% or stage 2, 50% or stage 3, 75% or stage 4, and 100% or stage 5), increments of 1%, etc…  Alternatively, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options (limited number of increments that could have been applied to a settings bar as disclosed by Noguerol) within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 


Regarding Claim 8:
Claim 8 is deemed to be automatically rejected by the teachings of modified Noguerol as being drawn to non-elected elements recited in claims 1 and 7 above.  Specifically, Claim 1, as drafted, recites one or more of an electric vehicle (EV) characteristic and a regenerative braking characteristic of the vehicle (emphasis added), wherein the adjustment bar for adjusting the setting value corresponding to the EV characteristic or the regenerative braking characteristic (emphasis added noting that claim 7 recites the EV characteristic and the regenerative braking characteristic as alternatives).  Accordingly, when the regenerative braking characteristic is selected, the EV characteristic would not have been required to meet the limitations of the claimed invention based on the claim construction as drafted.
Alternatively, modified Noguerol teaches the apparatus of claim 7, wherein the tuning device is configured to: tune at least one or more EV characteristics among an engine driving point, an idle charging control state of charge (SOC) or a charging control SOC based on the driving characteristic value preset in response to the stage adjusted by the adjustment bar among the stages 1 to 5 (see at least: Yamada, Paragraphs [0018], [0023]; also see at least: Sata, Paragraphs [0015], [0024], [0037], [0043], and Fig. 3; wherein by tuning the extent of electric motor usage, the engine driving point would have been tuned because the engine would have either been driving more often or less often depending on the EV setting chosen by the driver).

Regarding Claim 9:
Modified Noguerol teaches the apparatus of claim 7, wherein the tuning device is configured to: tune a regenerative braking torque value based on the driving characteristic value preset in response to the stage adjusted by the adjustment bar among the stages 1 to 5 (see at least: Noguerol, Figs. 4, 7, & 8, and Paragraphs [0037], [0042]-[0043], [0053]-[0055]; and alternatively see at least: Sata, Paragraph [0024]).

Regarding Claim 17:
Noguerol discloses a method for controlling a driving mode of a vehicle (see at least: Noguerol, Abstract and Paragraphs [0034]-[0036], [0051]), comprising: 
converting, by a controller, the driving mode of the vehicle based on an operation of a mode conversion input (see at least: Noguerol, Paragraphs [0036], [0042]); 
when the driving mode is converted into a custom mode, configuring, by the controller, a mode setting screen for adjusting a setting value of a driving characteristic preset and displaying the configured mode setting screen on a display of the vehicle (see at least: Noguerol, Paragraphs [0036]-[0038], [0042]-[0043]); and 
tuning, by the controller, a driving characteristic of the custom mode based on a setting value adjusted on the mode setting screen (see at least: Noguerol, Paragraphs [0034], [0037]-[0038], [0042], [0054]-[0055]),
wherein the driving mode includes an eco-mode, a normal mode, a sport mode, and the custom mode (see at least: Noguerol, Paragraphs [0036], [0042], and Fig. 4),
wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to a regenerative braking characteristic of the vehicle (see at least: Noguerol, Paragraphs [0037], [0042], [0052], and Figs. 7 & 8). 
Noguerol does not appear explicit with regards to the following:
wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to an acceleration or a shift quality characteristic and one or more of an electric vehicle (EV) characteristic and a regenerative braking characteristic of the vehicle, and
wherein the adjustment bar for adjusting the setting value that corresponds to the acceleration characteristic or the shift quality characteristic of the vehicle is adjusted to any one of an eco-item, a normal item, or a sport item, and wherein the tuning device is configured to: 
tune an initial value set in response to the acceleration characteristic or the shift quality characteristic of the vehicle to a driving characteristic value of an eco-mode, a normal mode, or a sport mode, the driving characteristic value being adjusted by the adjustment bar.
Noguerol does however disclose that the mode setting screen include adjustment bars for adjusting setting values that corresponds to torque (see at least: Noguerol, Paragraphs [0037], [0042]), and further discloses that other driving characteristics are contemplated as being adjustable in addition to those exemplary driving characteristics disclosed (see at least: Noguerol, Paragraph [0034], [0042]).  Noguerol further acknowledges that exemplary inclusion of six driving characteristics with regenerative braking, torque, and suspension being three of the six driving characteristics that are customizable (see at least: Noguerol, Paragraph [0042] and Fig. 7).  Furthermore, Noguerol discloses that the vehicle to which the invention of Noguerol was applicable includes a hybrid vehicle (see at least: Noguerol, Paragraph [0026]).  
With regards to the limitation of wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to an electric vehicle (EV) characteristic of the vehicle, Yamada is relied upon to teach an electric vehicle (EV) characteristic being an adjustable parameter.  Similar to Noguerol, Yamada teaches an invention for controlling a driving mode of a vehicle, including allowing a driver or user to 
wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to an acceleration or a shift quality characteristic, Cooke and Sata are relied upon to teach an acceleration characteristic or a shift quality characteristic being an adjustable parameter.  Similar to the invention of Noguerol, both Cooke and Sata teach inventions for allowing a user or driver to customize driving characteristics for a driving mode (see at least: Cooke, Abstract; Sata, Abstract).  Each of Cooke and Sata teaches that these one or more driving characteristics include an acceleration characteristic and a shift quality characteristic (see at least: Cooke, Paragraphs [0104]-[0105], [0118], and Figs. 8-10; Sata, Paragraphs [0023]-[0024], [0035]-[0036], [0042], [0059], and Fig. 3).  Additionally, Cooke teaches the relationship between torque (as disclosed by Noguerol and discussed above) and an acceleration characteristic (see at least: Cooke, Paragraphs [0089], [0105]).  Here, Cooke teaches having an adjustment bar for adjusting a setting value that corresponds to an acceleration characteristic between a relaxed condition (less responsive) and a responsive condition (more responsive) (see at least: Cooke, Paragraph [0105] and Figs. 5 and 8-10).  Cooke also teaches having an adjustment bar for adjusting a setting value that corresponds to a shift quality characteristic for adjusting an abruptness or timing of gear changes (see at least: Cooke, Paragraph [0118], and Figs. 8-10).  Sata establishes the relationship between an acceleration characteristic (acceleration/throttle sensitivity/responsiveness) and different driving modes, and also establishes the relationship between a shift quality characteristic (timing of gear changes or shift points) and different driving modes (see at least: Sata, Fig. 3 and Paragraphs [0024], [0035]-[0036], [0043]-[0046]).  For example, Sata, in at 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cooke and Sata in the invention of Noguerol such that the taught customizable driving characteristics including an acceleration characteristic and a shift quality characteristic were part of the configurable settings in the invention of Noguerol.  The claim would have been obvious because a particular known technique of providing a user interface for allowing a user or driver to customize an acceleration characteristic and a shift quality characteristic of a driving mode was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the customizable driving characteristics taught by Cooke and Sata because it would have further allowed a driver to customize characteristics to his or her particular preference (see at least: Cooke, Paragraph [0005]), thereby improving operation in a driving mode and improving operational efficiency and feel or comfort for a particular driver (see at least: Sata, Paragraph [0012]).
As such, modified Noguerol would have taught:
wherein the adjustment bar for adjusting the setting value that corresponds to the acceleration characteristic or the shift quality characteristic of the vehicle is adjusted to any one of an eco-item, a normal item, or a sport item (see at least: Cooke, Paragraphs [0009], [0089], [0105], [0118], Figs. 8-10; Sata, Paragraphs [0024], [0033], [0035]-[0036], [0043], [0045]-[0046], and Fig. 3), and wherein the tuning device is configured to: 
tune an initial value set in response to the acceleration characteristic or the shift quality characteristic of the vehicle to a driving characteristic value of an eco-mode, a normal mode, or a sport mode, the driving characteristic value being adjusted by the adjustment bar (see at least: Cooke, Paragraphs [0009], [0089], [0105], [0118], Figs. 8-10; Sata, Paragraphs [0024], [0033], [0035]-[0036], [0043], [0045]-[0046], and Fig. 3).
If it is found that Noguerol is not deemed to explicitly possess or inherently contain a normal mode because the disclosed comfort mode is not found as disclosing a “normal mode”, then Yamada is relied upon to teach that the driving mode includes a normal mode.  Similar to Noguerol, Yamada teaches an invention for controlling a driving mode of a vehicle, including allowing a driver or user to customize a setting value of a driving characteristic preset in a custom driving mode (see at least: Yamada, Abstract, and Paragraphs [0016], [0018], [0023]).  Yamada explicitly teaches that the driving mode includes a normal mode, a sport mode, and the custom mode (see at least: Yamada, Paragraph [0027]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yamada in the invention of Noguerol such that a normal mode was part of the available driving modes that would have been selected.  The .

Claims 11-12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noguerol et al. (U.S. Publication No. 2019/0031187 A1) in view of Gow et al. (U.S. Publication No. 2011/0307130 A1), Yamada (U.S. Publication No. 2014/0210608 A1), Cooke et al. (U.S. Publication No. 2018/0370541 A1), and Sata (U.S. Publication No. 2019/0111925 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 11:
Noguerol discloses an apparatus for controlling a driving mode of a vehicle (see at least: Noguerol, Abstract and Paragraphs [0034]-[0036]), comprising: 
a mode converter configured to convert the driving mode of the vehicle based on an operation of a mode conversion button (see at least: Noguerol, Paragraphs [0036], [0042]); 
a screen configuration device configured to, when the driving mode is converted into the custom mode, configure a mode setting screen for adjusting a driver setting value of a driving characteristic preset and display the configured mode setting screen on a display of the vehicle (see at least: Noguerol, Paragraphs [0036]-[0038], [0042]-[0043]); and 
a tuning device configured to tune a driving characteristic of the custom mode based on a setting value adjusted on the mode setting screen (see at least: Noguerol, Paragraphs [0034], [0037]-[0038], [0042], [0054]-[0055]),
wherein the driving mode includes an eco-mode, a normal mode, a sport mode, and the custom mode (see at least: Noguerol, Paragraphs [0036], [0042], and Fig. 4),
wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to a regenerative braking characteristic of the vehicle (see at least: Noguerol, Paragraphs [0037], [0042], [0052], and Figs. 7 & 8). 
Noguerol does not appear explicit with regards to the following:
the apparatus also comprising a driver recognizing device configured to, when the driving mode is converted into a custom mode, recognize a driver within the vehicle, and that the screen configuration device is configured to configure the mode setting screen for adjusting the driver setting value of the driving characteristic preset in response to the recognized driver,
wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to an acceleration or a shift quality characteristic and one or more of an electric vehicle (EV) characteristic and a regenerative braking characteristic of the vehicle, and
wherein the adjustment bar for adjusting the setting value that corresponds to the acceleration characteristic or the shift quality characteristic of the vehicle is adjusted to any one of an eco-item, a normal item, or a sport item, and wherein the tuning device is configured to: 
tune an initial value set in response to the acceleration characteristic or the shift quality characteristic of the vehicle to a driving characteristic value of an eco-mode, a normal mode, or a sport mode, the driving characteristic value being adjusted by the adjustment bar.
Cumulatively, Noguerol discloses an invention in which a custom driving mode is to be created and/or accessed by a driver.  For example, as discussed in at least Paragraph [0036] and shown in Fig. 4, Noguerol discloses having different custom driving modes for different users (John, Jane, and Julie) that are to be subsequently selected and modified or further customized when desired.  Gow teaches an invention applicable to that of Noguerol wherein a particular driving mode would have been selected from a plurality of driving modes (see at least: Gow, Abstract).  Gow further teaches the capability of creating and/or customizing a custom driving mode (see at least: Gow, Paragraph [0061]).  Gow teaches that a driving mode may be locked by a user and therefor only accessible by an authorized user (see at least: Gow, Paragraph [0049]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the feature of locking a driving mode, as taught by Gow, in the invention of Noguerol.  Accordingly, any of John, Jane, or Julie would have been able to lock their respective custom driving mode and would have only been able to access the custom driving mode with proper authorization.  As such, modified Noguerol would have taught a driver recognizing device configured to, when the driving mode is converted into a custom mode, recognize a driver within the vehicle (see at least: Gow, Paragraph [0049]) such that when a user selects a custom driving mode, a driver would have been recognized first before allowing access to the selected custom mode.  Upon recognizing the authorized driver, the screen configuration device would have then configured the mode setting screen for adjusting the driver setting value of the driving characteristic preset in response to the recognized driver being an authorized driver.  One would have been motivated to incorporate such a feature taught by Gow in the invention of Noguerol because it would have provided added security to the custom modes such that another driver, e.g., John, would not have been able to modify the settings of a different driver, e.g., Julie.  As such, this would have provided the added benefit that the next time Julie was to drive the vehicle, she would have been able to access her custom mode as she had customized it without being concerned or surprised during driving that the vehicle was operating in a manner other than how she preferred the vehicle operation to have been.  Therefore, her driving mode preferences would have always been maintained whenever she was driving the vehicle.
As such, the combination of Noguerol and Gow teaches that the mode setting screen include adjustment bars for adjusting setting values that corresponds to torque (see at least: Noguerol, Paragraphs [0037], [0042]), and further teaches that other driving characteristics are contemplated as being adjustable in addition to those exemplary driving characteristics disclosed (see at least: Noguerol, Paragraph [0034], [0042]).  Noguerol further acknowledges that exemplary inclusion of six driving characteristics with regenerative braking, torque, and suspension being three of the six driving characteristics that are customizable (see at least: Noguerol, Paragraph [0042] 
With regards to the limitation of wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to an electric vehicle (EV) characteristic of the vehicle, Yamada is relied upon to teach an electric vehicle (EV) characteristic being an adjustable parameter.  Similar to Noguerol, Yamada teaches an invention for controlling a driving mode of a vehicle, including allowing a driver or user to customize a setting value of a driving characteristic preset in a custom driving mode (see at least: Yamada, Abstract, and Paragraphs [0016], [0018], [0023]).  Yamada further teaches that such customizable settings includes adjusting levels of electric motor use in a hybrid vehicle thereby adjusting an extent of use of gas versus electric in a hybrid vehicle (see at least: Yamada, Paragraph [0018], [0023]).  Accordingly, Yamada teaches having an electric vehicle (EV) characteristic of the vehicle as being a customizable driving characteristic.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yamada in the invention of modified Noguerol such that the taught customizable driving characteristics including and electric vehicle (EV) characteristic was part of the configurable settings in the invention of modified Noguerol, particularly when the vehicle was at least a hybrid vehicle.  The claim would have been obvious because a particular known technique of providing a user interface for allowing a user or driver to customize an electric vehicle characteristic of a driving mode was recognized as part of the ordinary capabilities of one skilled in the art, and applying the 
With regards to the limitation of wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to an acceleration or a shift quality characteristic, Cooke and Sata are relied upon to teach an acceleration characteristic or a shift quality characteristic being an adjustable parameter.  Similar to the invention of Noguerol, both Cooke and Sata teach inventions for allowing a user or driver to customize driving characteristics for a driving mode (see at least: Cooke, Abstract; Sata, Abstract).  Each of Cooke and Sata teaches that these one or more driving characteristics include an acceleration characteristic and a shift quality characteristic (see at least: Cooke, Paragraphs [0104]-[0105], [0118], and Figs. 8-10; Sata, Paragraphs [0023]-[0024], [0035]-[0036], [0042], [0059], and Fig. 3).  Additionally, Cooke teaches the relationship between torque (as disclosed by Noguerol and discussed above) and an acceleration characteristic (see at least: Cooke, Paragraphs [0089], [0105]).  Here, Cooke teaches having an adjustment bar for adjusting a setting value that corresponds to an acceleration characteristic between a relaxed condition (less responsive) and a responsive condition (more responsive) (see at least: Cooke, Paragraph [0105] and Figs. 5 and 8-10).  Cooke also teaches having an adjustment bar 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cooke and Sata in the invention of modified Noguerol such that the taught customizable driving characteristics including an acceleration characteristic and a shift quality characteristic were part of the configurable settings in the invention of modified Noguerol.  The claim would have been obvious because a particular known technique of providing a user interface for allowing a user or driver to customize an acceleration characteristic and a shift quality characteristic of a driving mode was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate 
As such, modified Noguerol, as combined immediately above, would have taught:
wherein the adjustment bar for adjusting the setting value that corresponds to the acceleration characteristic or the shift quality characteristic of the vehicle is adjusted to any one of an eco-item, a normal item, or a sport item (see at least: Cooke, Paragraphs [0009], [0089], [0105], [0118], Figs. 8-10; Sata, Paragraphs [0024], [0033], [0035]-[0036], [0043], [0045]-[0046], and Fig. 3), and wherein the tuning device is configured to: 
tune an initial value set in response to the acceleration characteristic or the shift quality characteristic of the vehicle to a driving characteristic value of an eco-mode, a normal mode, or a sport mode, the driving characteristic value being adjusted by the adjustment bar (see at least: Cooke, Paragraphs [0009], [0089], [0105], [0118], Figs. 8-10; Sata, Paragraphs [0024], [0033], [0035]-[0036], [0043], [0045]-[0046], and Fig. 3).
If it is found that Noguerol is not deemed to explicitly possess or inherently contain a normal mode because the disclosed comfort mode is not found as disclosing a “normal mode”, then Yamada is relied upon to teach that the driving mode includes a normal mode.  Similar to Noguerol, Yamada teaches an invention for controlling a driving mode of a vehicle, including allowing a driver or user to customize a setting the driving mode includes a normal mode, a sport mode, and the custom mode (see at least: Yamada, Paragraph [0027]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yamada in the invention of Noguerol such that a normal mode was part of the available driving modes that would have been selected.  The claim would have been obvious because a particular known technique of having a normal mode as a selectable driving mode was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of having a preconfigured normal driving mode ready for selection by a driver or user.

Regarding Claim 12:
Modified Noguerol teaches the apparatus of claim 11, wherein the mode converter is configured to: when converting the driving mode into the custom mode, access a setting value of the driving characteristic preset in response to the recognized driver and set an initial value of the custom mode based on the accessed setting value (see at least: Noguerol, Paragraphs [0038], [0052]). 

Regarding Claim 15:
Modified Noguerol teaches the apparatus of claim 11, wherein the adjustment bar for adjusting the setting value corresponding to the EV characteristic or the regenerative braking characteristic of the vehicle is adjusted to any one of a plurality of stages within a predefined range set by the adjustment bar, the predefined range being between a minimum stage (one side of the bar) and a maximum stage (the opposite side of the bar), and wherein the tuning device is configured to: tune an initial value set in response to the EV characteristic or the regenerative braking characteristic of the vehicle to a driving characteristic value preset in response to a stage adjusted by the adjustment among the plurality of stages within the minimum stage and the maximum stage (see at least: Noguerol, Figs. 4, 7, & 8, and Paragraphs [0037], [0042]-[0043], [0053]).  Noguerol, however, does not appear explicit regarding the stages being stages 1 to 5.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that because an amount of regenerative braking was being adjusted in a bar with fixed limits (i.e., a minimum limit and a maximum limit) representing either side of the bar, then the number of increments within the bar (i.e., stages 1 to 5) would have been a matter of obvious design choice.  Here, such a bar as taught by Noguerol would have had a finite range of increments because it is not a simply binary (on/off) setting option but rather an option for adjusting an amount within the finite range.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have chosen any number of increments within this finite range, including five increments (i.e., stages 1 to 5).  Here, there would have been a finite number of predictable potential solutions to have been chosen as the increments for the range of the bar, including three (e.g., minimum or 0%, medium or 50%, and maximum or 100%), five (e.g., 0% or stage 1, 25% or stage 2, 50% or stage 
Alternatively, if it is found that having the stages 1 to 5 as increments for setting the amount of regenerative braking would not have been obvious, then Sata is further relied upon to teach having such stages for adjusting an amount of a driving characteristic by a user.  Similar to the invention of modified Noguerol, Sata, as discussed above, teaches an invention for allowing a user or driver to customize driving characteristics for a driving mode (see at least: Sata, Abstract), and further teaches that such a customization would have been performed by allowing a user to set a preference between a set of stages 1 to 5 (see at least: Sata, Paragraph [0024]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the feature of Sata in the invention of Noguerol such that the amount of regenerative braking would have been set from amount a preset number of stages 1 to 5.  The claim would have been obvious because a particular known technique of having a finite set of numbers 1 to 5 for customizing a driving characteristic setting was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results in allowing a driver to set the amount of regenerative braking to have been within a finite set of stages.

Regarding Claim 16:
Modified Noguerol teaches the apparatus of claim 11, further comprising: a storage configured to store the driver setting value of a driving characteristic preset in response to a driver selection, wherein the tuning device is configured to update the driver setting value stored in the storage, based on the tuned driving characteristic value (see at least: Noguerol, Paragraphs [0034], [0037]-[0038], [0054]). 

Regarding Claim 18:
Noguerol discloses a method for controlling a driving mode of a vehicle (see at least: Noguerol, Abstract and Paragraphs [0034]-[0036], [0051]), comprising: 
converting, by a controller, the driving mode of the vehicle based on an operation of a mode conversion button (see at least: Noguerol, Paragraphs [0036], [0042]); 
when the driving mode is converted into the custom mode, configuring, by the controller, a mode setting screen for adjusting a driver setting value of a driving characteristic preset and displaying the configured mode setting screen on a display of the vehicle (see at least: Noguerol, Paragraphs [0036]-[0038], [0042]-[0043]); and 
tuning, by the controller, a driving characteristic of the custom mode based on a setting value adjusted on the mode setting screen (see at least: Noguerol, Paragraphs [0034], [0037]-[0038], [0042], [0054]-[0055]),
wherein the driving mode includes an eco-mode, a normal mode, a sport mode, and the custom mode (see at least: Noguerol, Paragraphs [0036], [0042], and Fig. 4),
wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to a regenerative braking characteristic of the vehicle (see at least: Noguerol, Paragraphs [0037], [0042], [0052], and Figs. 7 & 8). 
Noguerol does not appear explicit with regards to the following:
the method also comprising when the driving mode is converted into a custom mode, recognizing, by the controller, a driver within the vehicle; and when the driving mode is converted into the custom mode, configuring, by the controller, a mode setting screen for adjusting a driver setting value of a driving characteristic preset in response to the recognized driver,
wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to an acceleration or a shift quality characteristic and one or more of an electric vehicle (EV) characteristic and a regenerative braking characteristic of the vehicle, and
wherein the adjustment bar for adjusting the setting value that corresponds to the acceleration characteristic or the shift quality characteristic of the vehicle is adjusted to any one of an eco-item, a normal item, or a sport item, and wherein the tuning device is configured to: 
tune an initial value set in response to the acceleration characteristic or the shift quality characteristic of the vehicle to a driving characteristic value of an eco-mode, a normal mode, or a sport mode, the driving characteristic value being adjusted by the adjustment bar.
Cumulatively, Noguerol discloses an invention in which a custom driving mode is to be created and/or accessed by a driver.  For example, as discussed in at least when the driving mode is converted into a custom mode, recognizing, by the controller, a driver within the vehicle (see at least: Gow, Paragraph [0049]) such that when a user selects a custom driving mode, a driver would have been recognized first before allowing access to the selected custom mode.  Upon recognizing the authorized driver, the screen configuration device would have then configured the mode setting screen for adjusting the driver setting value of the driving characteristic preset in response to the recognized driver being an authorized driver.  One would have been motivated to incorporate such a feature taught by Gow in the invention of Noguerol because it would have provided added security to the custom modes such that another driver, e.g., John, would not have been able to 
As such, the combination of Noguerol and Gow teaches that the mode setting screen include adjustment bars for adjusting setting values that corresponds to torque (see at least: Noguerol, Paragraphs [0037], [0042]), and further teaches that other driving characteristics are contemplated as being adjustable in addition to those exemplary driving characteristics disclosed (see at least: Noguerol, Paragraph [0034], [0042]).  Noguerol further acknowledges that exemplary inclusion of six driving characteristics with regenerative braking, torque, and suspension being three of the six driving characteristics that are customizable (see at least: Noguerol, Paragraph [0042] and Fig. 7).  Furthermore, Noguerol teaches that the vehicle to which the invention of Noguerol was applicable includes a hybrid vehicle (see at least: Noguerol, Paragraph [0026]).  
With regards to the limitation of wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to an electric vehicle (EV) characteristic of the vehicle, Yamada is relied upon to teach an electric vehicle (EV) characteristic being an adjustable parameter.  Similar to Noguerol, Yamada teaches an invention for controlling a driving mode of a vehicle, including allowing a driver or user to customize a setting value of a driving characteristic preset in a custom driving mode 
With regards to the limitation of wherein the mode setting screen includes adjustment bars for adjusting setting values that correspond to an acceleration or a shift quality characteristic, Cooke and Sata are relied upon to teach an acceleration characteristic or a shift quality characteristic being an adjustable parameter.  Similar to the invention of Noguerol, both Cooke and Sata teach inventions for allowing a user or driver to customize driving characteristics for a driving mode (see at least: Cooke, Abstract; Sata, Abstract).  Each of Cooke and Sata teaches that these one or more driving characteristics include an acceleration characteristic and a shift quality characteristic (see at least: Cooke, Paragraphs [0104]-[0105], [0118], and Figs. 8-10; Sata, Paragraphs [0023]-[0024], [0035]-[0036], [0042], [0059], and Fig. 3).  Additionally, Cooke teaches the relationship between torque (as disclosed by Noguerol and discussed above) and an acceleration characteristic (see at least: Cooke, Paragraphs [0089], [0105]).  Here, Cooke teaches having an adjustment bar for adjusting a setting value that corresponds to an acceleration characteristic between a relaxed condition (less responsive) and a responsive condition (more responsive) (see at least: Cooke, Paragraph [0105] and Figs. 5 and 8-10).  Cooke also teaches having an adjustment bar for adjusting a setting value that corresponds to a shift quality characteristic for adjusting an abruptness or timing of gear changes (see at least: Cooke, Paragraph [0118], and Figs. 8-10).  Sata establishes the relationship between an acceleration characteristic (acceleration/throttle sensitivity/responsiveness) and different driving modes, and also establishes the relationship between a shift quality characteristic (timing of gear changes or shift points) and different driving modes (see at least: Sata, Fig. 3 and Paragraphs [0024], [0035]-[0036], [0043]-[0046]).  For example, Sata, in at least Fig. 3, shows that when throttle/acceleration sensitivity/responsiveness is low, it corresponds to an eco-item; when throttle/acceleration sensitivity/responsiveness is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cooke and Sata in the invention of modified Noguerol such that the taught customizable driving characteristics including an acceleration characteristic and a shift quality characteristic were part of the configurable settings in the invention of modified Noguerol.  The claim would have been obvious because a particular known technique of providing a user interface for allowing a user or driver to customize an acceleration characteristic and a shift quality characteristic of a driving mode was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the customizable driving characteristics taught by Cooke and Sata because it would have further allowed a driver to customize characteristics to his or her particular preference (see at least: Cooke, Paragraph [0005]), thereby improving operation in a driving mode and improving operational efficiency and feel or comfort for a particular driver (see at least: Sata, Paragraph [0012]).
As such, modified Noguerol, as combined immediately above, would have taught:
wherein the adjustment bar for adjusting the setting value that corresponds to the acceleration characteristic or the shift quality characteristic of the vehicle is adjusted to any one of an eco-item, a normal item, or a sport item (see at least: Cooke, Paragraphs [0009], [0089], [0105], [0118], Figs. 8-10; Sata, Paragraphs [0024], [0033], [0035]-[0036], [0043], [0045]-[0046], and Fig. 3), and wherein the tuning device is configured to: 
tune an initial value set in response to the acceleration characteristic or the shift quality characteristic of the vehicle to a driving characteristic value of an eco-mode, a normal mode, or a sport mode, the driving characteristic value being adjusted by the adjustment bar (see at least: Cooke, Paragraphs [0009], [0089], [0105], [0118], Figs. 8-10; Sata, Paragraphs [0024], [0033], [0035]-[0036], [0043], [0045]-[0046], and Fig. 3).
If it is found that Noguerol is not deemed to explicitly possess or inherently contain a normal mode because the disclosed comfort mode is not found as disclosing a “normal mode”, then Yamada is relied upon to teach that the driving mode includes a normal mode.  Similar to Noguerol, Yamada teaches an invention for controlling a driving mode of a vehicle, including allowing a driver or user to customize a setting value of a driving characteristic preset in a custom driving mode (see at least: Yamada, Abstract, and Paragraphs [0016], [0018], [0023]).  Yamada explicitly teaches that the driving mode includes a normal mode, a sport mode, and the custom mode (see at least: Yamada, Paragraph [0027]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yamada in the invention of Noguerol such that a normal mode was part of the available driving modes that would have been selected.  The claim would have been obvious because a particular known technique of having a normal mode as a selectable driving mode was recognized as part of the ordinary 

Regarding Claim 19:
Modified Noguerol teaches the method of claim 18, further comprising: before converting the driving mode, storing, by the controller, a driver setting value of a driving characteristic preset in response to a driver selection (see at least: Noguerol, Paragraphs [0054]-[0055], wherein before the driving mode would have been implemented based on the custom mode, the customized settings would have been saved). 

Regarding Claim 20:
Modified Noguerol teaches the method of claim 18, further comprising: updating, by the controller, the stored driver setting value based on the tuned driving characteristic value (see at least: Noguerol, Paragraphs [0034], [0037]-[0038], [0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagy et al. (US 2017/0369052 A1, now US 10,449,957 B2) teaches an invention for customizing settings for a custom drive mode including an adjustment bar for configuring an acceleration characteristic of a vehicle.
Al-Dahle et al. (US 2018/0208209 A1) teaches adjusting driving characteristics for a driving mode and teaches such adjustments are made between a minimum and maximum with 5 stages of adjustment being possible within that range.
Itakura (US 2005/0140322 A1) teaches allowing a driver to customize driving characteristics including engine characteristics and shift pattern characteristics.
Gow et al. (US 2011/0307130 A1) teaches how an acceleration characteristic and a regenerative braking characteristic would have changed in different driving modes including sport mode, normal mode, and eco-mode (range mode).
Sikorski et al. (US 2019/0294162 A1) teaches implementing security features in order to recognize whether a user or driver is authorized to access or select a driving mode.
Ghoneim (US 2009/0076682 A1) teaches recognizing a driver before allowing a driver to access and modify vehicle operating parameters.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Nadeem Odeh/Primary Examiner, Art Unit 3669